Citation Nr: 9910950	
Decision Date: 04/21/99    Archive Date: 04/30/99

DOCKET NO.  96-44 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 50 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Richard Giannecchini,  Associate Counsel








INTRODUCTION

The veteran had active military service from March 1966 to 
September 1970, as well as active duty for training while 
assigned to the Army National Guard of Virginia, from June 
1961 to December 1961.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal (VA Form 9) 
received within 60 days of the issuance of the Statement of 
the Case or within the remainder of the one-year period 
following notification of the decision being appealed.

The veteran's PTSD was originally service connected in a 
March 1991 rating decision, which assigned a 30 percent 
disability evaluation, effective in January 1990.  After the 
veteran filed an NOD with that decision and the RO undertook 
additional development, the rating was increased to 50 
percent in a rating decision of June 1992, retroactive to 
January 1990.  The present appeal arises from a July 1996 
rating decision, in which the RO denied the veteran's 
increased rating claim for PTSD.  The veteran filed an NOD 
that same month, July 1996, and the RO issued an SOC in 
September 1996.  The veteran filed a substantive appeal in 
October 1996.  Supplemental statements of the case (SSOC) 
were issued in April 1997 and September 1998.  The veteran 
did not request a personal hearing.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained by the RO.  



2.  Medical treatment records note diagnoses of PTSD; 
generalized anxiety disorder; and depression; as well as 
alcoholism and prescription drug dependence.  

3.  A VA examiner, having examined the veteran and reviewed 
all pertinent records, concluded that there was no evidence 
to indicate a causal relationship between the veteran's 
service-connected PTSD and major depressive episodes; nor 
does the medical evidence show a connection between PTSD and 
the veteran's alcohol and drug problems.  

4.  Applying the rating criteria in effect prior to November 
7, 1996, the veteran has not shown that his ability to 
establish and maintain effective or favorable relationships 
with people is severely impaired, or that his psychoneurotic 
symptoms are of such severity and persistence that there is 
severe impairment in the ability to obtain or retain 
employment, as a result of his service-connected PTSD.  

5.  Applying the rating criteria in effect on and after 
November 7, 1996, the evidence of record does not reflect 
that the appellant suffers from occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and an inability to establish 
and maintain effective relationships, as a result of his 
service-connected PTSD.





CONCLUSION OF LAW

The criteria for an evaluation in excess of 50 percent for 
PTSD have not been met, either under the schedular criteria 
in effect before November 7, 1996, or under the schedular 
criteria in effect on and after November 7, 1996.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 
4.1, 4.2, 4.3, 4.7, 4.10, 4.132, 4.130, Diagnostic Code 9411 
(1996 and 1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Basis

In July 1993, the veteran submitted a statement to the RO 
requesting that his PTSD disability rating be re-evaluated.  
He noted that he had not been able to hold a job in two years 
because of nervousness and anxiety.  He also reported that he 
suffered from recurrent flashbacks of Vietnam, had been 
convicted for assault with a deadly weapon, and listed a 
number of medications he was taking.  

In August 1993, the RO received treatment reports, dated from 
October 1991 to July 1993, from the VA Medical Center (VAMC) 
at Durham.  These records noted treatment for PTSD.  The 
veteran was noted to exhibit crying spells, depression,  and 
anxiety, and reported suffering from poor sleep and 
nightmares.  A progress note assessment, dated in March 1992, 
reported that the veteran's major problem was alcohol and 
substance abuse.  He was also noted to be taking a number of 
anti-depressant medications.  

In February 1994, the veteran submitted an application (VA 
Form 21-8940) for increased compensation based on 
unemployability, in which he assered that his PTSD had 
worsened, resulting in behavior causing his arrest and 
hospitalization.  The veteran also reported that he had been 
unable to work because of the disorder.  He also submitted a 
North Carolina Criminal Record Check, dated in April 1993, 
which revealed a charge of assault with a deadly weapon.  

The following month, the RO received Danville Regional 
Medical Center treatment records, dated in November 1993 and 
February 1994.  These records reflected a computed tomography 
(CT) scan of the veteran's brain, in addition to an 
echocardiogram report.  A hospital discharge summary noted 
diagnoses of alcohol poisoning, alcoholism and benzodiazepine 
dependence, and mood disorder with history of PTSD.  

In May 1994, the RO received VAMC Durham medical records, 
dated from September 1993 to February 1994.  These records 
reflected that the veteran was not suffering from psychosis 
or suicidal/homicidal ideation, and a continued diagnosis of 
PTSD with dysphoria, and alcohol dependence.  

In a June 1994 rating action, the veteran's increased rating 
claim for PTSD, in addition to a claim for increased 
compensation based on unemployability, were denied.  

In September 1995, the veteran submitted a statement to the 
RO, dated in August 1995, in which he reported suffering from 
recurrent flashbacks and nightmares of Vietnam, and that he 
had received treatment from a number of doctors for his 
disorder.  In addition, he submitted a psychological 
evaluation from Richard Blue, Ph.D., of Salem Psychiatric 
Associates, dated in February 1991.  The evaluation's 
conclusion noted that the veteran was so severely impaired 
that over the past 20 years he had not held any job for any 
significant length of time, and relationships with other 
individuals had been markedly impaired.  The veteran was 
reported as suffering from PTSD and dysthymic disorder.  

Also in September 1995, the veteran submitted a statement to 
the RO in which he noted that he had received shock 
treatments at the VAMC Durham, was taking a number of 
medications, that he had suffered a stroke and a heart 
attack, and that he continued to suffer from nightmares and 
flashbacks of Vietnam.  


That same month, the veteran re-filed a claim for increased 
compensation based on unemployability.  The following month, 
the RO received VAMC Durham treatment records, dated from 
August 1994 to July 1995.  These records noted the veteran's 
treatment for PTSD and alcohol dependence.  The veteran was 
noted to be taking Ativan.  A treatment record, dated in 
October 1994, noted an assessment of PTSD with complicated 
bereavement.  

In April 1996, the veteran was medically examined for VA 
purposes.  The examiner noted that the veteran's claims file 
had not been available for review.  The veteran complained of 
being nervous all the time and depressed frequently; that he 
disliked crowds; and that he had flashbacks, nightmares, and 
intrusive thoughts of Vietnam.  He reported being withdrawn 
and antisocial.  In addition, the veteran reported no 
suicidal/homicidal ideation, hallucinations, or paranoia, and 
no psychotic ideation except in the past.  He also denied 
ever abusing alcohol and illegal drugs.  On clinical 
evaluation, the veteran's mood was noted as anxious, and he 
appeared tense and restless, although not acutely depressed.  
The examiner found the veteran did not appear to be 
psychotic.  His recent memory was reported as mildly 
impaired, and concentration markedly impaired.  Abstract 
thinking and judgment were found intact.  The examiner's 
diagnosis was PTSD.  

In a July 1996 rating action, the RO denied the veteran's 
claim for an increased rating for PTSD.  

In August 1996, the RO received a statement, forwarded from 
the veteran's congressional representative, which was written 
by an individual in support of the veteran's increased claim 
for PTSD.  The statement noted that the veteran had been 
unable to hold down a job, was withdrawn, and suffered from 
nightmares, as well as severe PTSD.  


In August 1996, the veteran submitted a statement to the RO, 
dated that same month, in which he questioned the 
thoroughness of his April 1996 VA examination, and reiterated 
previous contentions regarding his psychiatric disorder.  The 
following month, he submitted statements from two 
individuals, who reported that the veteran was depressed, 
withdrawn, had problems coping, and was prone to aggressive 
outbursts of anger.  

In October 1996, the RO received VAMC Durham treatment 
records, many duplicative and considered in previous rating 
actions, dated from September 1989 to February 1994.  These 
records reflected the veteran's complaints of anxiety, 
depression, intrusive thoughts, nightmares, and flashbacks of 
Vietnam, in addition to noting his alcohol dependence.  The 
veteran was found not to exhibit any paranoia or delusional 
behavior, but did report past suicidal ideation.  Diagnoses 
included chronic and severe PTSD.

In addition, the RO received a statement from Michael Waters, 
M.D., of the Family Healthcare Center.  Dr. Waters noted that 
the veteran was suffering from chronic obstructive pulmonary 
disease, benzodiazepine dependence, osteoarthritis, and a 
generalized anxiety disorder.  There was also some evidence 
of cerebrovascular disease and anteroseptal wall hypokinesis 
on echo.  In addition, Dr. Waters reported that the veteran 
had last worked in 1993, and his ability to work was severely 
impaired, as was his ability to relate to other people due to 
some of the traumatic events he experienced in Vietnam.  Dr. 
Waters also reported that the veteran currently did not 
exhibit suicidal ideation, although he did have some poor 
motivation and nonspecific anxiety symptoms.  

Also in October 1996, the RO received a copy of a North 
Carolina criminal records check; additional statements from 
the veteran regarding the inadequacy of his April 1996 VA 
examination, as well as reports of his current condition; in 
addition to VAMC Salem treatment records, dated in April and 
August 1996.  These records noted the veteran's complaints of 
flashbacks, nightmares, and intrusive thoughts about Vietnam.  
In addition, the veteran reported that he was withdrawn and 
anti-social, but he was not found to be delusional or 
experience auditory hallucinations.  A diagnosis included 
chronic PTSD.  

In July 1997, the RO received a copy of a Social Security 
Administration (SSA) decision report, dated in April 1997.  
The findings of the report noted that the veteran was 
disabled, for purposes of SSA benefits.  His degree of 
impairment from PTSD was categorized as severe.  He was also 
noted to have drug and alcohol dependence problems, which 
were found not to be solely material in his finding of 
disability.

In August 1997, the RO received treatment records from Dr. 
Waters, dated from June 1991 to July 1997.   These records 
reflected findings and treatment for a number of non-service-
related disabilities, in addition to depression and anxiety.  
The veteran was noted to be taking Antabuse, Ativan, and 
Lorazepam.  A June 1991 entry indicated he had stopped 
drinking alcohol approximately three years before.  In July 
1992 he was noted to be suffering from depression associated 
with the deaths of his parents, due to illness, within a few 
months of each other.  An entry in November 1993 reported two 
visits to the emergency room for seizures, both times 
occurring two to three days after cessation of alcohol 
consumption.  A diagnostic assessment that month listed four 
disorders:  recent seizures consistent with withdrawal 
syndrome; COPD (chronic obstructive pulmonary disease); CVD 
(cardiovascular disease); and alcoholism.  In March 1994, he 
was seen after treatment in an intensive care unit for 
alcohol poisoning.  He was prescribed Antabuse, and was also 
taking Atavan.  A June 1995 entry reported he was continuing 
on Antabuse and had not had any alcohol recently.  He was 
also taking Lorazepam.  In September 1995, he was seen for 
seizures after forgetting his Atavan on a trip.  Assessment 
was anxiety with PTSD, and benzodiazepine withdrawal seizure.

In September 1996, the Dr. Waters noted that the patient was 
attempting to secure early refills of Atavan.  The assessment 
was "chronic Benzodiazepine dependency with an obvious 
failure to take the medication as prescribed."  A note in 
April 1997 reported treatment for depression, relationship 
problems, and PTSD.  Pertinent diagnoses were generalized 
anxiety disorder and PTSD.  In June 1997, the veteran called 
the office in an intoxicated state, and was advised to go to 
the emergency room.  In July 1997, he was discharged after 
undergoing rehabilitation for recurrent alcoholism.  Later 
that month, his sister called, saying she was concerned 
because he was drinking again.  His ex-wife then called, 
saying the veteran was having problems with his Atavan 
prescription, and that he "eats them like candy when 
drinking."

Thereafter, in October 1997, the RO received VAMC Salem 
outpatient treatment records, some duplicative, dated from 
April 1996 to October 1997.  These records noted findings and 
treatment of anxiety and depression.  The veteran reported 
feeling withdrawn and antisocial, but without 
suicidal/homicidal ideation.  A treatment record, dated in 
June 1997, noted that the veteran had been hospitalized for a 
week in April 1997 for a worsening of his depression.  

In September 1997, the veteran was medically examined for VA 
purposes.  He reported problems in being around and getting 
along with people, and in being able to hold a job, and said 
he was easily upset and paranoid.  He also reported suffering 
from chronic  nervousness and depression.  He also noted 
frequent intrusive, distressing thoughts and recollections of 
his war experiences.  He stated that he had suicidal thoughts 
now and then, but denied any plans or intentions to harm 
himself.  He also noted occasional homicidal ideation, but 
denied any violent behavior in the past year.  In addition, 
the veteran reported hearing voices telling him to harm 
himself and to commit suicide, which he noted occurred a 
couple of times a week.  Furthermore, he described himself as 
withdrawn and a loner with no friends.  He reported paranoia 
when out in public.  The examiner noted that the veteran had 
been hospitalized for a week in April 1997, and the report of 
hospitalization reflected discharge diagnoses of PTSD and 
major depressive episode, along with alcohol and 
Benzodiazepine dependence.  

On clinical evaluation, the veteran's dress, grooming, and 
hygiene were adequate.  He was alert and fully oriented, and 
his mood was noted as anxious and depressed.  The examiner 
reported that the veteran's speech was clear, relevant, and 
logical, and his affect was appropriate but restricted.  
Psychomotor activity was within normal limits.  In addition, 
the veteran's thinking was free of any loosening of 
association, and thought content was free of any gross 
delusions.  Insight was fair, concentration moderately 
impaired, immediate memory mildly impaired, recent memory 
moderately impaired, and remote memory intact.  Abstract 
thinking and judgment were intact.  The examiner's diagnosis 
was Axis I:  PTSD.  Major depressive episode.  Alcohol 
dependence.  Benzodiazepine dependence; Axis II:  None; Axis 
III:  History of transient ischemic attack; Axis IV:  
relationship stressors; Axis V:  Global assessment of 
functioning for PTSD - 50 (serious impairment for social and 
occupational functioning.  

In December 1997, the RO requested that the VA examiner 
review the veteran's pertinent records and distinguish the 
symptomatology attributable to major depressive episodes, 
alcohol dependence, and benzodiazepine dependence from that 
symptomatology attributable to PTSD, and make appropriate 
findings with respect thereto.  In February 1998, after 
further review of the records, including the September 1997 
VA examination report, the claims file, and the Salem VAMC 
chart, the examiner noted that the unique symptoms of PTSD 
the veteran reported during the September 1997 examination 
included intrusive thoughts, being upset by the sounds of 
helicopters, or seeing military stories on television, 
exaggerated startled responses, nightmares, irritability, and 
estrangement from others.  In addition, the examiner noted 
that symptoms common in a major depressive episode and PTSD 
included sleep difficulties and impaired concentration.

Further, the examiner concluded that there was no evidence in 
the claims file to indicate a causal relationship between the 
veteran's service-connected PTSD and his major depressive 
episodes.  He offered the opinion that the veteran's GAF 
score, based solely upon the service-connected PTSD, would be 
55, indicating moderate difficulty in social and occupational 
functioning.  





II.  Analysis

The veteran has submitted a well-grounded claim with the 
meaning of 38 U.S.C.A. § 5107(a).  See Murphy v. Derwinski, 1 
Vet.App. 78, 81 (1990); Gilbert v. Derwinski, 1 Vet.App. 49, 
55 (1990).  That is, the Board finds that he has submitted a 
claim which is plausible.  This finding is based on the 
veteran's assertion that his service-connected PTSD is more 
severe then previously evaluated.  See Johnston v. Brown, 10 
Vet.App. 80, 84 (1997); Proscelle v. Derwinski, 2 Vet. App. 
629 (1992).  The Board is also satisfied that all relevant 
evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained, and that no further 
assistance is required to comply with the duty to assist him 
as mandated by 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of a 
schedule of rating which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7 (1998).  Where entitlement to compensation has 
already been established, and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet.App. 55, 58 
(1994); 38 C.F.R. §§ 4.1, 4.2 (1998).

During the course of this appeal, substantive changes were 
made by regulatory amendment to the schedular criteria for 
evaluating mental disorders, as set forth in 38 C.F.R. §§ 
4.125-4.132.  See 61 Fed. Reg. 52,695-52,702 (1996).  These 
changes became effective on November 7, 1996.  See 38 C.F.R. 
§ 4.130 (1998).  After initially applying the "old" 
criteria to this claim, the RO applied the revised criteria 
in its evaluation of the veteran's service-connected PTSD, 
and he was notified of its decision in April 1997 and 
September 1998 SSOCs, in which his disability rating was 
confirmed as 50 percent disabling.  

Where the law or regulations change while a case is pending, 
the version most favorable to the claimant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet.App. 308, 312-313 (1991).  See also Baker v. West, 
11 Vet.App. 163, 168 (1998).  In reviewing this case, the 
Board must therefore evaluate the veteran's service-connected 
PTSD under both the old and current regulations to determine 
whether he is entitled to an increased evaluation under 
either set of criteria.

Prior to the regulatory changes, the veteran's service-
connected PTSD had assigned to it a 50 percent rating under 
38 C.F.R. § 4.132, Diagnostic Code 9411, "Post-traumatic 
stress disorder," as in effect before November 7, 1996.  
Based upon that regulatory scheme, the severity of a 
psychiatric disability was based upon evaluating how the 
actual symptomatology affected social and industrial 
adaptability.  38 C.F.R. § 4.130.  Evidence of social 
inadaptability was evaluated only as it affected industrial 
adaptability.  38 C.F.R. § 4.129.  Two of the most important 
determinants of disability were time lost from gainful work, 
and decrease in work efficiency.  The condition of an 
emotionally sick veteran with a good work record was not to 
be undervalued, however, nor his condition overvalued based 
on a poor work record not supported by the psychiatric 
disability picture.  In evaluating disability from psychotic 
disorders, it was necessary to consider the frequency, 
severity, and duration of previous psychotic periods, and the 
veteran's capacity for adjustment during periods of 
remission.  38 C.F.R. § 4.130.

Under DC 9411, pre-November 7, 1996, a 10 percent evaluation 
was warranted for emotional tension or other evidence of 
anxiety productive of mild social and industrial impairment.  
A 30 percent evaluation was warranted when there was definite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people and psychoneurotic 
symptoms resulted in such a reduction in reliability, 
flexibility, efficiency, and initiative as to produce 
definite industrial impairment.  A 50 percent evaluation, 
such as is currently assigned, was warranted when the ability 
to establish or maintain effective or favorable relationships 
with people was considerably impaired and psychoneurotic 
symptoms resulted in such a reduction in reliability, 
flexibility, and efficiency as to cause considerable 
industrial impairment.  A 70 percent rating was warranted 
when the ability to establish and maintain effective or 
favorable relationships with people was severely impaired, 
during which the psychoneurotic symptoms were of such 
severity and persistence that there was severe impairment in 
the ability to obtain or retain employment.  A 100 percent 
rating was assigned where the attitudes of all contacts 
except the most intimate were so adversely affected as to 
result in virtual isolation in the community; or with totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic, and explosions of aggressive 
energy resulting in profound retreat from mature behavior; or 
where the veteran was demonstrably unable to obtain or retain 
employment.  See 38 C.F.R. § 4.132, DC 9411 (1996).  The 
Board also notes that, for a 100 percent rating, the criteria 
in 38 C.F.R. § 4.132, DC 9411 are separate and independent 
bases for granting a 100 percent rating.  See Johnson v. 
Brown, 7 Vet.App. 95, 97 (1994).

The intended effect of the newly effective regulatory changes 
is to update the portion of the rating schedule that 
addresses mental disorders, to ensure that it uses current 
medical terminology and unambiguous criteria and that it 
reflects medical advances that have occurred since the 
previous review of regulatory criteria.  Subsequent to the 
regulatory changes effective on and after November 7, 1996, 
the veteran's service-connected PTSD remained at a 50 percent 
rating under 38 C.F.R. § 4.130.  Based upon the new 
regulatory scheme, when evaluating a mental disorder, the RO 
shall consider the frequency, severity, and duration of 
psychiatric symptoms, the length of remission, and the 
veteran's capacity for adjustment during periods of 
remission.  The rating agency shall assign an evaluation 
based on all the evidence of record that bears on 
occupational and social impairment, rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  When evaluating the level of 
disability from a mental disorder, the rating agency will 
consider the extent of social impairment, but shall not 
assign an evaluation solely on the basis of social 
impairment.  38 C.F.R. § 4.126.

Under the current criteria, a 10 percent evaluation is 
indicated where there is occupational and social impairment 
due to mild or transient symptoms which decrease work 
efficiency and ability to perform occupational tasks only 
during periods of significant stress, or; symptoms controlled 
by continuous medication.  A 30 percent evaluation is 
warranted for occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
The currently assigned 50 percent evaluation requires 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent evaluation requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and an inability to establish 
and maintain effective relationships.  For a disability 
rating of 100 percent, the veteran must show total 
occupational and social impairment, due to such symptoms as: 
gross impairment in though processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  See 38 C.F.R. 
§ 4.130 (1998).   

As noted above, in evaluating the veteran's disability under 
section 4.132 (old criteria), two of the most important 
determinants of disability are time lost from gainful work 
and a decrease in work efficiency.  See section 4.130.  We 
note that the veteran's most recent VA examination, in 
September 1997, resulted in a diagnosis of PTSD and major 
depressive episodes, with a GAF score of 50, reflecting 
serious social and occupational impairment.  An additional 
review of the veteran's disability was undertaken by the VA 
examiner who conducted the 1997 examination.  In February 
1998, the examiner opined that there was no evidence in the 
claims file to indicate a causal relationship between the 
service-connected PTSD and the veteran's major depressive 
episodes.  The veteran's GAF score, with respect to PTSD, was 
reported as 55.  A GAF score of 55, the Board notes, is 
indicative of moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, unable to keep a job).  See Quick 
Reference to the Diagnostic Criteria from DSM-IV, Washington, 
DC, American Psychiatric Association, 1994.  

We therefore find, given the current medical findings with 
respect to the veteran's PTSD disability, the reported GAF 
score, and a thorough review of the evidence of record, that 
the veteran has not shown that he warrants a 70 percent 
rating under the old criteria.  The evidence does not reflect 
that the ability to establish and maintain effective or 
favorable relationships with people is severely impaired, 
during which the psychoneurotic symptoms are of such severity 
and persistence that there is severe impairment in the 
ability to obtain or retain employment, as a result of the 
veteran's service-connected PTSD.  We therefore find a 
preponderance of the evidence against an increased rating 
under 38 C.F.R. § 4.132.  

With respect to whether a rating greater than 50 percent is 
warranted under the new criteria, the Board observes that, 
when evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remission, and the veteran's capacity 
for adjustment during periods of remission.  Furthermore, the 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment, rather than solely on the examiner's assessment 
of the level of disability at the moment of the examination.

We note, as the evidence reflects above, that, during his 
most recent VA examination, the veteran stated he had 
suicidal thoughts now and then, but denied any plans or 
intentions to harm himself.  He also noted occasional 
homicidal ideation, but denied any violent behavior in the 
past year.  In addition, the veteran reported hearing voices 
telling him to harm himself and to commit suicide, which he 
noted occurred a couple of times a week.  Furthermore, the 
veteran described himself as withdrawn and a loner with no 
friends, and reported being paranoid when out in public.  On 
clinical evaluation, the veteran's dress, grooming, and 
hygiene were adequate.  He was alert and fully oriented, and 
his mood was found anxious and depressed.  His speech was 
reported as clear, relevant, and logical.  In addition, his 
affect was reported as appropriate but restricted, and his 
psychomotor activity was within normal limits.  His thinking 
was found free of any loosening of association, and thought 
content was free of any gross delusions.  Insight was fair, 
concentration moderately impaired, immediate memory mildly 
impaired, recent memory moderately impaired, and remote 
memory intact.  Furthermore, the veteran's abstract thinking 
and judgment were intact.  As noted above, the examiner's 
diagnosis included a GAF score of 50, noting serious social 
and occupational impairment, which was later restated as 55 
when the examiner considered, and distinguished, the 
veteran's previous major depressive episodes.  

The Board recognizes that, when rating a veteran's disability 
under the revised criteria, the evaluation should not be 
based upon a single examination finding.  Accordingly, we 
have reviewed the entire evidentiary record, as described 
above.  Clearly, the medical findings reflect that the 
veteran suffers from PTSD.  However, he also has a major 
depressive disorder, and a long history of recurrent alcohol 
abuse, as well as prescription drug dependence.  We recognize 
that psychiatric symptomatology may overlap as between 
separately diagnosed mental disorders, and the degree to 
which the veteran's anxiety and depressive episodes are the 
result of his PTSD may be difficult to differentiate.  The 
Board, of course, is not competent to make such 
differentiations on our own; we may consider only independent 
medical evidence to support our findings, and must cite to 
competent evidence of record to support our conclusions. See 
Rucker v. Brown, 10 Vet.App. 67, 74 (1997), citing Colvin v. 
Derwinski, 1 Vet. App. 171 (1991), and Hatlestad v. 
Derwinski, 3 Vet.App. 213 (1992).

In this case, the RO obtained a medical opinion as to the 
effects of the veteran's PTSD alone, without consideration of 
the non-service-connected depressive disorder.  The 
examiner's professional opinion was that there is no causal 
relationship between the veteran's PTSD and the major 
depressive episodes he has experienced on occasion.  Thus, in 
evaluating the service-connected PTSD, we must be cognizant 
that the depressive disorder is a separate entity.  Moreover, 
there is no indication in the record that the veteran's 
alcoholism is etiologically related to his PTSD, so the 
disabling effects of alcohol abuse may not be considered at 
this time.

The Board finds, based upon the extensive record, that a 
preponderance of the evidence is against a rating greater 
than 50 percent.  The evidence does not show that the 
appellant's PTSD manifests itself in occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and an inability to establish 
and maintain effective relationships.  As noted above, there 
are other disabling problems which are separate and apart 
from the service-connected PTSD.

We have considered the applicability of the benefit of the 
doubt/reasonable doubt doctrine, which provides that, where 
we find an approximate balance of positive and negative 
evidence on the merits of the claim, the benefit of the doubt 
shall be given to the veteran.  38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 3.102, 4.3.  Here, however, the evidence 
preponderates against an increased rating, so that doctrine 
does not come into play.

In closing, we would note that, in August 1997, the RO 
requested all treatment records from the VAMC Salem in from 
August 1996 to present.  In October 1997, as noted in the 
"Factual Basis," of this decision, the RO received 
treatment records dated from April 1996 to October 1997.  A 
June 1997 treatment record noted the veteran's 
hospitalization for a worsening of his depressive symptoms, 
although the report of hospitalization was not included with 
the records received.  During his September 1997 VA 
examination, the veteran reported having been hospitalized in 
April 1997 at the VAMC in Salem.  The VA examiner noted 
having reviewed the hospitalization report.  No such report 
referred to by the veteran or the examiner is of record.

While the Board is charged with reviewing a complete record 
(see Baker v. West, supra, re obtaining records of SSA 
disability determinations), we find no prejudice to the 
veteran by going forward without a copy of the report in the 
claims file.  In so holding, we are cognizant that discharge 
diagnoses in the report, as noted by the VA examiner, are the 
same as previous diagnoses offered in evidence considered by 
the Board.  Furthermore, the VA examiner is noted to have 
reviewed the VAMC Salem hospitalization report, before making 
a determination as to the lack of any causal connection 
between PTSD and major depressive episodes, upon which we 
have relied in making our decision.  Therefore, a remand to 
obtain a copy of the report would result in unnecessarily 
imposing additional burdens on the VA with no benefit flowing 
to the veteran.  The Court has held that such remands are to 
be avoided.  See Winters v. West, ___ Vet.App. ___, No. 97-
2180, slip op. at 6 (Feb. 17, 1999) (en banc); Soyini v. 
Derwinski, 1 Vet.App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet.App. 426, 430 (1994).  


ORDER

Entitlement to an increased rating for post-traumatic stress 
disorder, currently evaluated as 50 percent disabling, is 
denied.  




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



 

